Citation Nr: 1804140	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  16-47 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a rating in excess of excess of 20 percent for degenerative disc disease of the thoracolumbar spine.


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.  
The Veteran served on active duty from January 1968 to December 1970 and from September 1971 to March 1973.  Unfortunately, in December 2017, the Board was notified of the Veteran's death. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing held in May 2013.  A transcript is of record. 


FINDING OF FACT

In December 2017, the Board received notification that the Veteran died in November 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C. § 7104 (a) (West 2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Unfortunately, the Veteran died during the pendency of the appeal.  In December 2017, the Board was notified that the Veteran died in November 2017. 

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010 (b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2017).


ORDER

The appeal is dismissed without prejudice.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


